MEMORANDUM **
Jose Abel Arguello Valera and Ana Guadalupe Arguello, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen and review de novo claims of constitutional violations in immigration proceedings. Itunibarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The IJ did not abuse her discretion in denying petitioners’ motion to reopen for failure to establish “exceptional circumstances.” See 8 U.S.C. § 1229a(e)(l).
It follows that the denial of petitioners’ motion to reopen did not violate due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.